      Case: 3:18-cr-00015-WHR Doc #: 46 Filed: 06/02/20 Page: 1 of 1 PAGEID #: 132




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


UNITED STATES OF AMERICA
                                                 :   Case No. 3:18cr15
         Plaintiff,
                                                 :   JUDGE WALTER H. RICE
vs.
                                                 :
DAVID LANDERS
                                                 :
         Defendant.



                      ORDER DELAYING EXECUTION OF SENTENCE



         For good cause shown, it is hereby ordered that the Defendant’s execution of sentence be

delayed until on or after August 1, 2020. The United States Marshal is to seek a designation for on

or after August 1, 2020.




 June 1, 2020                          __________________________________________
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE


Copies to:
Counsel of record
United States Marshal
